 

shop by Category

Drugs 13,802
Cannabis 2, 906
Dissociatives 202
Ecstasy 1,304
Intoxicants 71
Opioids 365
Other 62
Precursors 62
Prescription 4,650
Psychedelics 1,746
Stimulants 1,644
Tobacco 218

Apparel 753

Art 14

Books 1,322

Collectibles 26

Computer equipment 100

Custom Orders 87

Digital goods 892

Drug paraphernalia 496

Electronics 239

Erotica 584

Fireworks 34

Food 13

Forgeries 156

Hardware 35

Home & Garden 28

Jewelry 104

Lab Supplies 30

Lotteries & games 169

Medical 56

Money 269

Musical instruments 7

Packaging 91

Services 171

Sporting goods 3

Tickets 4

Writing 7

B1= 81.0000

Silk Road

anonymous market

 

 

Case 1;15-cr-00866-WHP Document 64-1 Filed 11/16/20 Page 1 of 1

messages 0 orders account B0.0000 3 the Dread Pirate rovers as

user Hi, i +0
ar Go j

From the forum

DPR's Book Club: Cast
your vote!

Feedback system
changes

HOW TO: Run your own
relay and help the Tor

      
  

te
food

French Seller Pure HC Flake

1G Mephedrone 4-MMC, 4- network!
Methylmethcathinone 99.8% Cocaine 0.5 Gr (500mg) Ask a drug expert
BO.2424 BO.2243 BO.7216 physician about drugs
and health
Winning the war on
drugs

 

Tramadol generic 100mg 100 Anavar 100 tabs @ 20mg

~ 100% pure MDMA

capsules (x4) ~ count
BO.5506 BO0.4585 BO.9830
™~.
\LDENAFIL
CITRATE

    

 

@ Modafinil 200mg 100 pills
Tracking + Free ship @
BO.7121

Sildenafil Citrate 25g. - - - - -
- @ From EU @

BO.6572

500mg NN-DMT - High
Quality Wash!
BO.5346

    

3.59 DMT - Majestic and
High quality!
B4.7925

1 gf of AFGHAN OPIUM,
Limited Stock.

B0.5835

MDMA, Lowest Price Grams

BO.4182

community forums | wiki support
